Citation Nr: 1013743	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-14 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from June 1969 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service. The third 
part could be satisfied by competent evidence showing post-
service treatment for a condition or other possible 
association with military service.  38 C.F.R. § 3.159(c)(4).  
The threshold for establishing the third element is low for 
there need only be evidence that "indicates" that there "may" 
be a nexus between the current disability and military 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the present case, the Veteran claims he has bilateral 
hearing loss and tinnitus due to noise exposure while serving 
as an ammo handler in combat in the Republic of Vietnam.  His 
representative has requested further development of the 
record.

Initially, the Board notes that there is no medical evidence 
establishing that the Veteran currently has bilateral hearing 
loss or tinnitus.  His lay statements alone, however, are 
sufficient to establish a current disability as loss of 
hearing and tinnitus are within the personal knowledge and 
observations of the Veteran.  See  Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board notes that the RO attempted, through the Veteran's 
representative, to obtain more specific detailed information 
from the Veteran with regard to his claim of acoustic trauma 
in service, especially during combat in the Republic of 
Vietnam, but his representative was unsuccessful in 
contacting the Veteran.  In addition, the RO advised the 
Veteran of its efforts in a December 2008 Supplemental 
Statement of the Case, but the Veteran did not respond.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide specific details regarding his claim 
of being exposed to acoustic trauma during 
combat in service in the Republic of Vietnam.  

2.  Thereafter, schedule the Veteran for a VA 
audio examination.  The claims file must be 
provided to the examiner for review in 
conjunction with the examination, and such 
review should be noted in the examiner's 
report.

The examiner should elicit from the Veteran a 
detailed account of any instances of noise 
exposure during military service as well as 
before and after service.  After reviewing 
the file and conducting audiometric testing, 
the examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that any current hearing loss (whether 
bilateral or unilateral) and tinnitus are due 
to acoustic trauma incurred during service.  
The examiner should provide a complete 
rationale for any opinion given.  

3.  Finally, after ensuring all necessary 
assistance has been given and the VA 
examination report is complete, the Veteran's 
claims should be readjudicated.  If such 
action does not resolve the claims, a 
Supplemental Statement of the Case should be 
issued to the Veteran and his representative.  
An appropriate period of time should be 
allowed for response.  Thereafter, these 
claims should be returned to this Board for 
further appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


